Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byquist et al. (US Patent 6,097,327).
Regarding claims 1, 12 and 14, Byquist et al. teach a method of manufacturing an electromagnetic wave absorber and an electromagnetic wave absorber comprising physically depositing a metal on a base fabric to form a metal coated fabric layer including metal-coated fibers and combining the metal-coated fabric with a supporting layer combined with the metal-coated fabric layer [Abstract and 4:21-26]. Each of the metal-coated fibers includes a base fiber 
Byquist et al. are silent regarding the claimed each base fiber being sheathed by the metal-coating layer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to sheath each fiber base with the metal-coating layer in order to affect surface resistivity and improve performance of the composite and arrive at the claimed invention. 
Although Byquist et al. does not disclose the process of deposition, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Byquist et al. meets the requirements of the claimed composition, Byquist et al. clearly meet the requirements of present claims wave absorber.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed times as it known in the art that amount of metal coating affects fiber properties and given Byquist et al. are silent regarding the time of deposition, one of 
However, the recitation in the claims that the deposition time is “to increase a real permittivity and an imaginary permittivity of the metal-coating layer” is considered to be intended use” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Byquist et al. disclose the wave absorber as presently claimed, it is clear that the wave absorber of Byquist et al. would be capable of performing the intended use, i.e. real and imaginary permittivity, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 3-4, the supporting layer includes a resin matrix and a reinforcing fiber impregnated in the resin matrix. The resin matrix is polyimide coating. 
Regarding claims 8 and 10, 
Regarding claims 16-17, Byquist et al. teach a method of manufacturing an electromagnetic wave absorber and an electromagnetic wave absorber comprising physically depositing a metal on a base fabric to form a metal coated fabric layer including metal-coated fibers and combining the metal-coated fabric with a supporting layer combined with the metal-coated fabric layer [Abstract and 4:21-26]. Each of the metal-coated fibers includes a base fiber and a metal coating layer formed on a surface of the base fiber by physical deposition (or sputtered) [4:25-27]. The specific sheet resistance of the metal-coated fabric layer is 270 ohm/sq [5:52-53]. 
Byquist et al. are silent regarding the claimed each base fiber being sheathed by the metal-coating layer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to sheath each fiber base with the metal-coating layer in order to affect surface resistivity and improve performance of the composite and arrive at the claimed invention. 
The previous combination are silent regarding the claimed silver metal. However, Byquist et al. teaches the choice of the metallic coating is governed by the degree of resistivity required for the system to absorb RF energy within a desired frequency range. Tsotsis et al. also teaches It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to use any metal including silver in order to the tailor the degree of resistivity required for the system to absorb RF energy within a desired frequency range and arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed deposition times as it known in the art that amount of metal coating affects fiber properties and therefore also affect real and imaginary permittivity. 
Claims 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byquist et al. (US Patent 6,097,327) in view of Tsotsis et al. (PG Pub. 2010/0264266).
Regarding claims 5 and 7, Byquist et al. teach a nonwoven, but is silent regarding the specific fiber used. However, Tsotsis et al. teach a nonwoven using glass and aramid fibers in order to improve strength and the reinforcing effect. It would have been obvious to one of ordinary skill in the art to use the glass and aramid fibers of Tsotsis et al. in Byquist et al. in order to improve strength and the reinforcing effect and arrive at the claimed invention. 
Regarding claim 15, Byquist et al. are silent regarding the claimed depositing and pressing. However, Tsotsis et al. teach combining the metal-coated fabric with the supporting layer comprising depositing and pressing a prepreg sheet including a reinforcing fiber impregnated in a resin matrix on the metal-coated fabric in order to create a laminate with all layers securely united and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art to use the depositing and pressing of Tsotsis et al. in Byquist et al. in order to create a laminate with all layers securely united and arrive at the claimed invention. 
Claims 1, 3-5, 7, 8, 10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byquist et al. (US Patent 6,097,327) in view of Tsotsis et al. (PG Pub. 2010/0264266).
Regarding claims 1, 12 and 14, Byquist and et al. teach a method of manufacturing an electromagnetic wave absorber and an electromagnetic wave absorber comprising physically depositing a metal on a base fabric to form a metal coated fabric layer including metal-coated fibers and combining the metal-coated fabric with a supporting layer combined with the metal-coated fabric layer [Abstract and 4:21-26]. Each of the metal-coated fibers includes a base fiber and a metal coating layer formed on a surface of the base fiber by physical deposition (or 
Byquist et al. are silent regarding the claimed each base fiber being sheathed by the metal-coating layer. However, Tsotsis et al. teach each base fiber being sheathed by the metal-coating layer in order to provide the desired functionality and provide uniform functionality across the fabric [0025]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sheathing of each fiber base with the metal-coating layer as taught by Tsotsis et al. in Byquist et al. in order to provide the desired functionality and provide uniform functionality across the fabric and arrive at the claimed invention. 
Although the previous combination does not disclose the process of deposition, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims wave absorber.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed times as it known in the art that amount of metal coating affects fiber properties and given Byquist et al. are silent regarding the time of deposition, one of ordinary skill in the art would have easily arrived at the claimed deposition time through routine experimentation in order to provide a coating with optimal properties. 
However, the recitation in the claims that the deposition time is “to increase a real permittivity and an imaginary permittivity of the metal-coating layer” is considered to be intended use” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the previous combination would be capable of performing the intended use, i.e. real and imaginary permittivity, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 3-4,
Regarding claims 5 and 7, Byquist et al. teach a nonwoven, but is silent regarding the specific fiber used. However, Tsotsis et al. teach a nonwoven using glass and aramid fibers in order to improve strength and the reinforcing effect. It would have been obvious to one of ordinary skill in the art to use the glass and aramid fibers of Tsotsis et al. in Byquist et al. in order to improve strength and the reinforcing effect and arrive at the claimed invention. 
Regarding claims 8 and 10, The previous combination is silent regarding the claimed electromagnetic wave absorbance. However, given the previous combination teaches such a similar electromagnetic wave absorber with such similar properties including specific sheet resistance, the claimed electromagnetic wave absorbance is necessarily inherent to the electromagnetic wave absorber of the previous combination.
Regarding claim 15, Byquist et al. are silent regarding the claimed depositing and pressing. However, Tsotsis et al. teach combining the metal-coated fabric with the supporting layer comprising depositing and pressing a prepreg sheet including a reinforcing fiber impregnated in a resin matrix on the metal-coated fabric in order to create a laminate with all layers securely united and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art to use the depositing and pressing of Tsotsis et al. in Byquist et al. in order to create a laminate with all layers securely united and arrive at the claimed invention. 
Regarding claims 16-17, Byquist and et al. teach a method of manufacturing an electromagnetic wave absorber and an electromagnetic wave absorber comprising physically depositing a metal on a base fabric to form a metal coated fabric layer including metal-coated fibers and combining the metal-coated fabric with a supporting layer combined with the metal-coated fabric layer [Abstract and 4:21-26]. Each of the metal-coated fibers includes a base fiber and a metal coating layer formed on a surface of the base fiber by physical deposition (or 
Byquist et al. are silent regarding the claimed each base fiber being sheathed by the metal-coating layer. However, Tsotsis et al. teach each base fiber being sheathed by the metal-coating layer in order to provide the desired functionality and provide uniform functionality across the fabric [0025]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sheathing of each fiber base with the metal-coating layer as taught by Tsotsis et al. in Byquist et al. in order to provide the desired functionality and provide uniform functionality across the fabric and arrive at the claimed invention. 
The previous combination are silent regarding the claimed silver metal. However, Byquist et al. teaches the choice of the metallic coating is governed by the degree of resistivity required for the system to absorb RF energy within a desired frequency range. Tsotsis et al. also teaches It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to use any metal including silver in order to the tailor the degree of resistivity required for the system to absorb RF energy within a desired frequency range and arrive at the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed deposition times as it known in the art that amount of metal coating affects fiber properties and therefore also affect real and imaginary permittivity and given Byquist et al. are silent regarding the time of deposition, one of ordinary skill in the art would have easily arrived at the claimed deposition time through routine experimentation in order to provide a coating with optimal properties. 
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant argues Byquist and Tsotsis do not teach the claimed deposition time. As set forth above, the deposition time is a product by process limitation the recited article claims. Further, It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed deposition times as it known in the art that amount of metal coating affects fiber properties and therefore also affect real and imaginary permittivity and given Byquist et al. are silent regarding the time of deposition, one of ordinary skill in the art would have easily arrived at the claimed deposition time through routine experimentation in order to provide a coating with optimal properties. It is also noted the claimed deposition time “to increase real permittivity and imaginary permittivity” is considered to be intended use. Applicant argues Byquist does not teach the claimed silver as Byquist teaches chromium, palladium, aluminum and carbon. Byquist goes on to clearly teach “Alternatively, the RF energy absorbing sheets 36a and 36b and the outer film layer 38 can be formed in various other ways.  For example, carbon particles can themselves be mixed within plastic, i.e., a polyimide substrate, and extrude into sheets or film.  Furthermore, zinc or other metals can be sputtered onto polyimide film, woven cloth, or even printer paper to create the RF energy absorbing sheets or the outer film layer.” Therefore it is abundantly clear Byquist teach other metals can be used and also teaches the choice of the metallic coating is governed by the degree of resistivity required for the system to absorb RF energy within a desired frequency range. It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed silver through routine experimentation. 
Prior Art Cited, but Not Used in Rejection
PG Pub. 2006/0141015 teaches a composite with a supporting layer and a metal coated fabric layer including metal-coated fibers wherein the metal coated fibers includes a base fiber and a metal-coating layer formed on a surface of the base fiber by physical deposition wherein the metal coating layer is a silver coating layer. While PG Pub. 2006/0141015 is silent on the deposition time, as set forth above such is a considered a product by process limitation. PG Pub. 2006/0141015 is silent regarding the claimed preamble, however given PG Pub. 2006/0141015 teaches the claimed structure, it is clear the article of PG Pub. 2006/0141015 could perform the function of an electromagnetic wave absorber. Further, PG Pub. 2006/0141015 teaches thickness of the silver layer similar to those taught in the present specification and therefore the claimed specific sheet resistance and deposition time would have been obvious over PG Pub. 2006/0141015.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789